Citation Nr: 1718310	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-31 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971 and was in receipt of the Bronze Star Medal and the Purple Heart.  The appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a travel board hearing in July 2016.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service-connected coronary artery disease, hypertension, diabetes mellitus, type II, and arthritis contributed to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination, no discussion of compliance with VA's duty to notify and assist is necessary.

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

The Veteran died on July [REDACTED], 2010.  In September 2010, VA received the Veteran's death certificate, completed in August 2010.  The immediate cause of death was listed as myelodysplastic syndrome.  No contributing causes were provided.  The death certificate was signed by Dr. DB.  In July 2016, a supplemental report of cause of death was submitted, signed by Dr. DB in January 2011.  The document lists coronary artery disease, hypertension, diabetes, and arthritis as other significant conditions contributing to death but not resulting in the underlying cause of death.  

At the time of his death, the Veteran was service-connected for coronary artery disease, a low back disorder, nephropathy, type II diabetes mellitus, peripheral vascular disease of the bilateral upper and lower extremities, residuals of a gunshot wound to the right knee, residual itching, and hypertension.  He had been in receipt of a combined total disability rating since May 2001.  

In a November 2011 letter, Dr. JWW, the Veteran's treating VA physician, noted that the Veteran had been treated for myelodysplastic syndrome, refractory anemia with excess blasts, type II diabetes mellitus, PTSD, major depressive disorder, chronic low back pain with spinal stenosis, coronary artery disease with hyperlipidemia, hypertension, and gastroesophageal reflux disease.  Dr. JWW concluded by indicating the Veteran was enrolled in hospice because of severe illness and functional impairment caused by his myelodysplastic syndrome, chronic low back pain, and coronary artery disease.  

In the July 2016 hearing, the Appellant testified that the doctor who signed the death certificate, Dr. DB, did not initially have the benefit of knowing the Veteran's medical history, never having treated the Veteran or reviewed his medical records.  The Appellant and her representative testified that they subsequently supplied relevant medical evidence pertaining to the Veteran's death to Dr. DB, resulting in her amending the original death certificate to add coronary artery disease, hypertension, diabetes, and arthritis to the January 2011 death certificate.  

In weighing the evidence of record, the Board concludes that the service-connection for cause of death is warranted.  The death certificate was later amended to include service-connected coronary artery disease, hypertension, diabetes, and arthritis as contributing causes of the Veteran's death.  This amendment by Dr. DB was precipitated by a subsequent review of the Veteran's medical records.  Additionally, the November 2011 letter from Dr. JWW indicated that the Veteran had been enrolled in hospice because of illness and functional impairment caused by not only myelodysplastic syndrome, but also service-connected chronic low back symptoms and coronary artery disease.  The Board finds that together, these findings are sufficient to a support a finding that the Veteran's service-connected disabilities were contributory causes of his death.  

Thus, the evidence weighs in the Veteran's favor, and service connection for cause of death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


